Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Louis Barnes appeals the district court’s orders accepting the recommendation of the magistrate judge and dismissing without prejudice Barnes’ claims against Appellee Gregory William Seigler and granting summary judgment on Barnes’ claims against Appellee Mark Howard in favor of Howard, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barnes v. Seigler, No. 5:11-cv-01156-MBS, 2012 WL 4478966 (D.S.C. Sept. 27, 2012; June 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.